DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/21 has been entered.

Response to Amendment
Claims 1, 3, 7-9, 11-17, 19, and 20 are pending in the application.  Claims 2, 4-6, 10, and 18 have been canceled.  Claims 1, 7, 8, and 13-15 have been amended.
The declaration under 37 CFR 1.132 filed 3/26/21 is insufficient to overcome the rejection of claim 1 based upon the combined teaching of Porter in view of Okubo under 35 U.S.C. § 103 as set forth in the last Office action because: facts presented are not germane to the rejection at issue.  The Applicants have argued that Okubo discloses making an occlusive coil formed out of a single wire that is wound into a helical formation and is not biased to self-expand into a larger cross-sectional dimension when released from the delivery catheter into an aneurysm.  The Applicant opined that there .
The Examiner disagrees with these arguments.  First, the Applicants arguments are directly solely at the Okubo reference, and not the combined teaching of Porter in view of Okubo.  Porter discloses that the vaso-occlusive device can be formed of a braided mesh body (paragraph 0037) and may be composed from any number of biocompatible, compressible, elastic materials or combinations thereof, including polymeric materials, metals, and metal alloys, such as stainless steel, tantalum, or a nickel titanium alloy such as a super-elastic nickel titanium alloy known as Nitinol (paragraph 0043).  Further, Porter discloses that suitable metals and alloys for the vaso-occlusive device include the Platinum Group metals, such as, platinum, rhodium, gold, silver, tantalum, and alloys of these metals, such as platinum/tungsten alloy, or the like and combinations thereof. These metals have significant radiopacity and in their alloys may be tailored to accomplish an appropriate blend of flexibility and stiffness (paragraph 0045).  Thus, there is an initial suggestion that an alloy of gold and platinum is suitable and may be tailored to accomplish an appropriate blend of flexibility and stiffness.  However, there is not explicit disclosure of the alloy and range claimed.  Porter further discloses that shape memory embolic devices are loaded onto a delivery system in a collapsed or radially compressed delivery configuration and then introduced into an aneurysm sac (paragraph 0003). Once delivered within the aneurysm sac, the embolic device may then expand or be expanded to an expanded configuration filling and occluding the aneurysm induced to take on a shape (e.g., a radially expanded shape) after delivery to a treatment site (paragraph 0005).
Okubo teaches a gold-platinum alloy with the range of 24%-34% platinum by weight.  Okubo clearly teaches that embolization coils are required to be morphologically stable enough to maintain a shape that has been set and, even though the shape may be deformed by load involved while embolization coils are used, easily restore the shape upon removal of the load (paragraph 0012).  Further Okubo teaches that the embolization coil, even though deformed during delivery through the human body, be able to restore to a predetermined shape upon reaching the aneurysm (paragraph 0010).
The rejection modifies the braided mesh vaso-occlusive device of Porter to be formed of gold-platinum (AuPt) alloy wires (as suggested by Porter), the AuPt alloy 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  The Examiner has presented additional references to show that a self-expanding braided vaso-occlusive device was well known in the art before the effective filing date of the claimed invention (see Conclusion below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1).
Regarding claim 1, Porter discloses (Figures 1-7B) a vaso-occlusive device, comprising: an elongate vaso-occlusive structure (10/100) comprising a braided mesh body (40, 50; paragraph 0037) configured for implantation in an aneurysm 
However, Porter fails to explicitly disclose that the braided mesh body is made out of gold-platinum alloy wires, wherein the AuPt alloy comprises platinum within the range of 25%-40% by weight.
In the same field of endeavor, Okubo teaches (Figure 3) a vaso-occlusive device made out of a gold-platinum (AuPt) alloy wire, wherein the AuPt alloy comprises platinum within the range of 24%-34% by weight (paragraph 0016). Okubo teaches that this alloy is artifact-free (paragraph 0008). An artifact refers to a phenomenon that an MRI image is distorted (false images) by a difference between the magnetic susceptibility of a metal in a magnetic field and the magnetic susceptibility of a biological tissue in a region around the magnetic field. An artifact can hinder accurate diagnoses and accurate surgeries (paragraph 0004).
platinum, rhodium, palladium, rhenium, as well as tungsten, gold, silver, tantalum, and alloys of these metals (Porter, paragraph 0045). Okubo teaches that an AuPt alloy is a beneficial material for forming wires of a vaso-occlusive device. This modification would provide a braided mesh formed of wire that has biocompatibility, excels in anticorrosion, and is artifact-free (Okubo, paragraph 0008). NOTE: the claimed range is 25%-40% platinum by weight. Okubo teaches a range of 24%-34%, which substantially overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 3, Porter in view of Okubo teaches that the AuPt alloy has a Young's modulus less than 25x106 pounds per square inch (psi) (or 172.36 GPa). NOTE: the Young’s modulus recited in claim 3 is a characteristic of the material disclosed in claim 1. Gold has a Young’s modulus of 78 GPa and platinum has a Young’s modulus of 168 GPa (see https://web.archive.org/web/20171218224723/https://periodictable.com/Properties/A/Yo ungModulus.v.html). Thereby, an alloy of AuPt must necessarily be less than 172.36 GPa in particular, when platinum has a weight within the claimed range.

Regarding claim 8, Porter in view of Okubo above teaches the invention substantially as claimed. However, the combined teaching fails to explicitly teach that each of the first and second helically wound coil portions is composed entirely of the AuPt alloy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first and second helically wound coil portions to be composed entirely of the AuPt alloy for the same reasons the wires of the mesh were modified to be composed of the AuPt alloy. This modification would result in a vaso-occlusive device formed entirely of material that has biocompatibility, excels in anti-corrosion, and is artifact-free (Okubo, paragraph 0008).
Regarding claim 14, Porter in view of Okubo teaches (Porter, Figure 7A) that the mesh body has a tubular configuration having a circular cross-section in the expanded configuration (Porter, paragraph 0040).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo et al. (EP 3 391 833 A1) (“Okubo”) as applied to claim 1 above, and further in view of Wallace et al. (US 9,060,777 B1) (“Wallace”).
Regarding claim 9, Porter in view of Okubo teaches the invention substantially as claimed, as set forth above for claim 1.

In the same field of endeavor, Wallace teaches (Figure 5) a vaso-occlusive device (501, 502, 503) comprising an elongate vaso-occlusive structure with a braided mesh body configured for implantation in an aneurysm sac. Wallace teaches that the braided mesh body is formed from a plurality of strands formed of a monofilament wire. Specifically, Wallace teaches that each of the wires have a thickness that is between about 0.0004”-0.0008” (Column 7, lines 29-49).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the AuPt wires taught by Porter in view of Okubo, by selecting each of the wires to have a thickness that is between about 0.0008”-0.004”, as Wallace sets forth that such a dimension is known in the art to be suitable for a braided vaso-occlusive device (Wallace, Column 7, lines 29-49). NOTE: the claimed range is 0.0008”-0.004”. Wallace teaches a range of 0.0004”-0.0008”, which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 13, Porter in view of Okubo teaches the invention substantially as claimed, as set forth above for claim 1. However, the combined teaching fails 
In the same field of endeavor, Wallace teaches (Figure 5) a vaso-occlusive device (501,502, 503) comprising an elongate vaso-occlusive structure with a braided mesh body configured for implantation in an aneurysm sac. Wallace teaches that the mesh body has a braid angle in a range of 35-90 degrees in the expanded configuration (Column 7, lines 29-49).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mesh body taught by Porter in view of Okubo, by selecting a braid angle of the mesh to be in the range of 20-60 degrees in the expanded configuration, as Wallace sets forth that such an a braid angle is known in the art to be suitable for a braided vaso-occlusive device (Wallace, Column 7, lines 29-49). NOTE: the claimed range is 20-60 degrees. Wallace teaches a range of 35-90, which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo et al. (EP 3 391 833 A1) (“Okubo”) as applied to claim 1 above, and further in view of Herbert et al. (US 2016/0331383 A1) (“Herbert”).

In the same field of endeavor, Herbert discloses (Figures 1,3A, 5A-5E) a vaso-occlusive device, comprising: an elongate vaso-occlusive structure comprising a mesh body configured for implantation in an aneurysm sac, wherein the mesh body is made out of braided strands, wherein the mesh body has a strand count of 8-288 strands (paragraphs 0136 and 0140).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mesh body taught by Porter in view of Okubo, by selecting the a wire count in a range of 8-96 wires, as Herbert sets forth that such a wire count is known in the art to be suitable for a braided vaso-occlusive device (Herbert, paragraphs 0136 and 0140). NOTE: the claimed range is 8-96 wires. Herbert teaches a range of 8-288 wires in paragraph 0136 (and specifically 16 wires in paragraph 0140), which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 12, Porter in view of Okubo teaches the invention substantially as claimed, as set forth above for claim 1. However, the combined teaching fails to teach that the mesh body has a wire count in a range of 16-32 wires.
In the same field of endeavor, Herbert discloses (Figures 1,3A, 5A-5E) a vaso-occlusive device, comprising: an elongate vaso-occlusive structure comprising a mesh 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mesh body taught by Porter in view of Okubo, by selecting the a wire count in a range of 16-32 wires, as Herbert sets forth that such a wire count is known in the art to be suitable for a braided vaso-occlusive device (Herbert, paragraphs 0136 and 0140). NOTE: the claimed range is 16-32 wires. Herbert teaches a range of 8-288 wires in paragraph 0136 (and specifically 16 wires in paragraph 0140), which overlaps the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo et al. (EP 3 391 833 A1) (“Okubo”) as applied to claim 1 above, and further in view of Sepetka et al. (US 2014/0200607 A1) (“Sepetka”).
Regarding claims 15 and 16, Porter in view of Okubo teaches that the mesh body can have a rectangular cross-section or any other suitable cross-section in the expanded configuration, as for example: an ovoid or elliptical (FIG. 4A), flattened with rounded edges (FIG. 4B), flattened tubular (FIG. 7B) cross-section or the like, or 1 or T1) in a range of 1.0 mm - 2.0 mm (Okubo, paragraph 0042).  However, Porter in view of Okubo fails to explicitly teach that the mesh body has an expanded tubular configuration with a rectangular cross-section.
In the same field of endeavor, Sepetka teaches (Figure 1) a vaso-occlusive device comprising a mesh body (10) made out of braided wires (paragraph 0050) configured for implantation in an aneurysm sac. Sepetka teaches that the mesh body has an expanded tubular configuration having a rectangular cross-section (paragraph 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh body taught by Porter in view of Okubo to have an expanded tubular configuration with a rectangular cross-section, as taught by Sepetka. Porter discloses that the mesh body can have any suitable cross-section (Porter, paragraph 0036). Sepetka teaches that a mesh body with an expanded tubular configuration with a rectangular cross-section is suitable for space-filling applications within an aneurysm (Sepetka, paragraph 0050).
Regarding claim 17, Porter in view of Okubo and Sepetka teaches the invention substantially as claimed, as set forth above for claim 15. However, the combined teaching does not expressly teach the vaso-occlusive structure having a bending stiffness less than 150 mN/mm.
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device of Porter Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984).
In the instant case, the device of Porter in view of Okubo and Sepetka would not operate differently with the claimed bending stiffness and since the vaso-occlusive structure is intended to be compressed within a delivery catheter and then expand within an aneurysm when released to occlude the aneurysm, the device would function appropriately having the claimed bending stiffness. Further, Applicant places no criticality on the range claimed, indicating simply that the bending stiffness gives the vaso-occlusive structure the necessary softness to be compatible with a small diameter delivery catheter (see Specification, paragraph 0042).
Regarding claims 19 and 20, Porter in view of Okubo teaches a vaso-occlusive treatment system, comprising: the vaso-occlusive device of claim 1 (see rejection of claim 1 above) and a delivery catheter (80) in which the vaso-occlusive device is disposed (paragraph 0034). However, the combined teaching fails to teach a pusher member to which the vaso-occlusive device is detachably coupled.
In the same field of endeavor, Sepetka teaches (Figures 1 and 29) a vaso-occlusive device comprising a mesh body (10) made out of braided wires (paragraph 0050) configured for implantation in an aneurysm sac. Sepetka further teaches a vaso-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vaso-occlusive treatment system taught by Porter in view of Okubo to include a pusher member to which the vaso-occlusive device is detachably coupled, as taught by Sepetka. This modification would provide a structure to deploy the vaso-occlusive device linearly from the delivery catheter that also aids in trackability (Sepetka, paragraphs 0067 and 0076).

Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered but they are not persuasive.  The arguments filed refer to the arguments presented in the declaration, which have been addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US 2017/0354402 A1) disclose (Figures 8 and 9) a braided embolic device 100 comprises a tubular configuration having a distal portion 120, a proximal portion 140 and a lumen 130 extending therebetween. The embolic device 100 has a radially compressed delivery configuration (not shown), and a 102.  FIG. 2 is an internal view of the inside of the occlusion device or system 100 with the occlusion implant 101 deployed outside of the distal end 113 of the delivery catheter 102. The distal tubular braid 104 as shown in FIG. 1 now has an expanded configuration 200. The expanded tubular braid 200 may have a diameter that is at least 1.3 times larger than the diameter of the second region helical coil 107 when the occlusion implant is released from the delivery catheter 102 (paragraphs 0107-0108).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/C.D.K/Examiner, Art Unit 3771  

/DIANE D YABUT/Primary Examiner, Art Unit 3771